

117 HR 4201 IH: Migrant Accountability Act of 2021
U.S. House of Representatives
2021-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4201IN THE HOUSE OF REPRESENTATIVESJune 28, 2021Mr. Green of Tennessee introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo transfer functions related to unaccompanied alien children to the Department of Homeland Security, and for other purposes.1.Short titleThis Act may be cited as the Migrant Accountability Act of 2021. 2.Transfer of functions related to un­ac­com­pa­nied alien childrenSection 462 of the Homeland Security Act of 2002 (6 U.S.C. 279) is amended—(1)by amending subsection (a) to read as follows: (a)Transfer of functionsThere are transferred to the Secretary of Homeland Security functions under the immigration laws of the United States with respect to the care of unaccompanied alien children that were vested by statute in, or performed by, the Director of the Office of Refugee Resettlement of the Department of Health and Human Services immediately before the effective date specified in subsection (d).; (2)in subsection (b)—(A)by striking Director of the Office of Refugee Resettlement each place it appears and inserting Secretary of Homeland Security; and(B)in paragraph (1), by striking Director and inserting Secretary;(3)by amending subsection (d) to read as follows: (d)Effective dateThe effective date specified in this subsection is the date of enactment of the Migrant Accountability Act of 2021. .(4)in subsection (e)—(A)in paragraph (1), by striking Director of the Office of Refugee Resettlement and inserting Secretary of Homeland Security; and (B)in paragraph (2), by striking Office of Refugee Resettlement of the Department of Health and Human Services and inserting Department of Homeland Security; and (5)in subsection (f)—(A)by repealing paragraph (2); (B)in paragraph (3)—(i)by striking Department of Justice and inserting Department of Health and Human Services;(ii)by striking the Immigration and Naturalization Service and inserting the Office of Refugee Resettlement; and(iii)by striking Director of the Office of Refugee Resettlement for allocation to the appropriate component of the Department of Health and Human Services and inserting Secretary of Homeland Security for allocation to the appropriate component of the Department of Homeland Security. 3.Conforming amendmentsSection 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232) is amended—(1)in subsection (a)—(A)in paragraph (2)—(i)by amending the heading to read as follows: Rules for unaccompanied alien children;(ii)in subparagraph (A), by striking who is a national or habitual resident of a country that is contiguous with the United States; and (iii)in subparagraph (C)—(I)by amending the heading to read as follows: Country agreements; and (II)by striking countries contiguous to the United States and inserting other countries; (B)by striking paragraph (3); (C)in paragraph (4), by striking immediately be transferred to the Secretary of Health and Human Services and treated in accordance with subsection (b) and inserting be treated in accordance with subsection (b); and (D)in paragraph (5)(D), by striking contiguous; and (2)in subsection (b)—(A)by amending paragraph (1) to read as follows: (1)Care and custody of unaccompanied alien childrenThe care and custody of all unaccompanied alien children, including responsibility for their detention, where appropriate, shall be the responsibility of the Secretary of Homeland Security..(B)in paragraph (2), by striking Department of Health and Human services and inserting Department of Homeland Security;(C)in paragraph (3), by striking Secretary of Health and Human Services and inserting Secretary of Homeland Security; and (D)in paragraph (4), by amending the first sentence to read as follows: The Secretary of Homeland Security, in consultation with the Secretary of Health and Human Services, shall develop procedures to make a prompt determination of the age of an alien, which shall be used by the Secretary of Homeland Security for children in their custody.;(3)in subsection (c)—(A)in paragraph (2)—(i)in subparagraph (A)—(I)by amending the heading to read as follows: Minors in department of homeland security custody; and (II)by striking Secretary of Health and Human Services and inserting Secretary of Homeland Security; and (ii)by striking subparagraph (B);(B)in paragraph (3)—(i)by striking Secretary of Health and Human Services each place it appears and inserting Secretary of Homeland Security; and(ii)by repealing subparagraph (C);(C)in paragraph (4), by striking Secretary of Health and Human Services and inserting Secretary of Homeland Security;(D)in paragraph (5), by striking Secretary of Health and Human Services and inserting Secretary of Homeland Security; and (E)in paragraph (6), by striking Secretary of Health and Human Services each place it appears and inserting Secretary of Homeland Security; (4)in subsection (d)(4)(A), by striking Secretary of Health and Human Services and inserting Secretary of Homeland Security; and(5)by adding at the end the following: (j)DNA testingPrior to placing an unaccompanied alien child into the custody of a sponsor who claims to be a biological relative of the child, the Secretary shall confirm the existence of such a relationship using DNA technology. For purposes of this subsection, a biological relative includes a grandfather, grandmother, brother, sister, aunt, uncle, parent, and first cousin. (k)Limitation on placementThe Secretary of Homeland Security, or their designee, shall not place an unaccompanied alien child in a State, including in a Federal Government facility in a State, if the Governor of that State does not consent to such placement. This subsection does not apply to the placement of an unaccompanied alien child with a biological relative with whom the existence of such a relationship has been confirmed using DNA technology in accordance with subsection (j). .